CHASE, Circuit Justice.
The petitioner in this case seeks relief from restraint and detention by Philemon T. Hambleton, of Talbot county, in Maryland, in alleged contravention of the constitution . and laws of the United States. The facts, as they appear •from the return made by Mr. Hambleton to -the writ, and by his verbal statement made in court, and admitted as part of tbe return, •are substantially as follows:
The petitioner, Elizabeth Turner, a young person of color, and her mother, were, prior to the adoption of the Maryland constitution of 1864, slaves of the respondent. That ■constitution went into operation on November 1, 1864, and prohibited slavery. Almost immediately thereafter many of the freed people of Talbot county were collected together under some local authority, the nature of which does not clearly appear, and the younger persons were bound as apprentices. usually, if not always, to their late masters. Among others, Elizabeth, the petitioner, was indentured to Hambleton by an indenture dated November 3, two days after the new constitution went into operation.
Upon comparing the terms of this indenture . (which is claimed to have been executed under the laws of Maryland relating to negro apprentices) with those required by the law of Maryland in the indentures for the apprenticeship of white persons, the variance is manifest The petitioner, under this indenture, is not entitled to any education; a white apprentice must be taught reading, writing, and arithmetic. The petitioner is liable to be assigned and transferred at the will of the master to any person in the same county; the white apprentice is not so liable. The authority of the master over the petitioner is described in the law as a “property and interest;” no such description is applied to authority over a white apprentice. It is unnecessary to mention other particulars.
Such is the ease. I regret that I have been obliged to consider it without the benefit of any argument in support of the claim of the respondent to the writ. But I have considered it with care, and an earnest desire p) reach right conclusions. For the present,’! shall restrict myself to a brief statement of these conclusions, without going into the grounds of them. The time does not allow more. The following propositions,' then, seem to me to be sound law, and they decide the ease:
1. The first clause of the thirteenth amendment to the constitution of the United States interdicts slavery and involuntary servitude, except as a punishment for crime, and establishes freedom as the constitutional right of all persons in the United States.
2. The alleged apprenticeship in the present case is involuntary servitude, within the meaning of these words in the amendment.
3. If this were otherwise, the indenture set forth in the return does not contain important provisions for the security and benefit of the apprentice which are required by the laws of Maryland in indenture of white apprentices, and is, therefore, in contravention of that clause of the first section of the civil rights law enacted by congress on April 9, 1866, which assures to all citizens without regard to race.or color, “full and equal benefit of all laws and proceedings for the security of persons and property as is enjoyed by white citizens.”
4. This law having been enacted under the second clause of the thirteenth amendment, in enforcement of the first- clause of the same amendment, is constitutional, and applies to all conditions prohibited by it, whether originating in transactions before or since its enactment.
*3405. Colored persons equally with white persons are citizens of the United States.
The petitioner, therefore, must be discharged from restraint by the respondent.
The chief justice passed the following order: Ordered by the court, this loth day of October, A. D. 18GT, that Elizabeth Turner be discharged from the custody of Philemon T. Hambleton, upon the ground that the detention and restraint complained of is in violation of the constitution and laws of the United States; and it is further ordered that the costs of this proceeding be paid by the petitioner.